PER CURIAM: *
The Federal Public Defender appointed to represent Jacob Aniceto Jose Villarreal has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Villarreal has not filed a response. Having reviewed counsel’s brief and the relevant portions of the record, we concur with counsel’s assessment that the appeal presents no nonfrivolous issue for appellate review. Therefore, counsel is excused from further responsibilities herein. See 5th Cir. R. 42.2.
Motion GRANTED; appeal DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.